DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-13 and 23-25 in the reply filed on 7/8/22 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, lines 1-2, how can a layer be spaced away from itself, thus claim is indefinite. It appears an edge of the first conductive layer is away from the UBM layer.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 10, and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US pub 20120292745).
	With respect to claim 1, Park et al. teach an electronic package, comprising (see figs. 1-14, particularly figs. 5-8 and associated text): 
a die 164 having a first surface (bottom), a second surface (top) opposite the first surface, and sidewall surfaces; 
a redistribution layer 136, 134, 150 over the first surface of the die, wherein the redistribution layer comprises a first conductive layer 136; 
an under ball metallization (UBM) layer 150 over the redistribution layer; and 
a conductive shield 202 over the sidewall surfaces of the die and the second surface of the die, wherein the conductive shield is electrically coupled to the UBM layer.  
With respect to claim 2, Park et al. teach an edge of the first conductive layer 136 is spaced away from an edge of the redistribution layer 150.  
	With respect to claim 4, Park et al. teach a plurality of balls 182 electrically coupled to the UBM layer.  
With respect to claim 5, Park et al. teach the conductive shield is electrically coupled to a ground bump ball by the UBM layer. See para 0067.
With respect to claim 10, Park et al. teach the UBM layer comprises a ring, a partial ring, or a plurality of traces.  
With respect to claim 12, Park et al. teach the conductive shield has a curved profile proximate to the UBM layer.  
With respect to claim 13, Park et al. teach the electronic package is a wafer- level chip-scale package (WLCSP).  

Allowable Subject Matter
Claims 23-25 are allowed.
Claims 3, 6-9, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814